Citation Nr: 0329118	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for a service-connected 
low back strain, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2000 decision by the RO that granted a 
compensable evaluation of 10 percent for the veteran's 
service-connected low back strain.   The veteran appealed 
this decision, claiming that a higher evaluation was 
warranted for the disability.  In an April 2000 decision, the 
RO increased the disability evaluation assigned to the 
service-connected disability to 20 percent, and as such, the 
issue is as characterized hereinabove.  

In September 2002, the case was sent to the Board's Evidence 
Development Unit (EDU) to undertake additional development.  



REMAND

The veteran and her representative contend, in substance, 
that the veteran's service-connected low back strain is more 
disabling than evaluated.  Upon a review of the record, the 
Board notes that the veteran has not been fully advised of 
the Veterans Claims Assistance Act of 2000 (or "VCAA").  

This legislation, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West 2002).  

The VCAA also provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As noted hereinabove, in September  2002 the Board ordered 
further development of the matter on appeal.  The case was 
sent to the EDU to undertake the requested development, and 
additional evidence was associated with the record.  

It is noted that, prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Veterans Law Judge could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), 
because 38 C.F.R. § 19.9(a)(2) denies appellants "one review 
on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration, 
and without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it.  

It provided that the Board did not adjudicate the claim based 
on any new evidence it obtained unless the claimant waives 
initial consideration of such evidence by first-tier 
adjudicators in the Veterans Benefits Administration (VBA).  
VAOPGCPREC 1-03 (May 21, 2003).  

Based on this opinion, the Board continued, for a short time, 
to request development via the Board's EDU.  

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  

In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§  7107(b), 7109(a), all evidence 
development will be conducted at the RO level.  

The Board also points out that by regulatory amendment, 
effective on September 26, 2003, changes were made to the 
schedular criteria for evaluating spine disabilities.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

The Board is of the opinion that an updated examination 
should be accomplished prior to further appellate review, 
particularly in light of the change in regulation cited 
hereinabove.  

In this regard, it is noted that in addition to a request for 
certain medical records, in September 2002 the Board also 
requested the accomplishment of a VA orthopedic examination 
in order to the nature and severity of the veteran's low back 
strain.  

It appears that, while an examination was scheduled for June 
2003, it did not occur, possibly because the veteran failed 
to appear for the examination.  In any event, as this matter 
is being remanded for the reasons addressed above, the Board 
is of the opinion that another examination should be 
scheduled.   

In view of all of the above, the case is REMANDED to the RO 
for the following: 

1.  The RO should take appropriate steps 
to notify the veteran (and her 
representative) of the VCAA and ensure 
that all notification and development 
action required by the VCAA has been 
completed.  Specifically, the RO then 
should issue a letter providing the 
veteran with the notice required under 
38 U.S.C.A. § 5103 and informing her that 
the requested information and evidence 
must be received in the appropriate 
period of time; and, the RO should 
undertake any additional development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of her 
service-connected low back strain.  The 
claims folder should be provided to the 
examiner for review.  All necessary 
studies should be accomplished, and all 
clinical findings, to include findings 
regarding the range of motion of the 
thoracolumbar spine, should be reported 
in detail.  

3.  Then, the RO should readjudicate the 
veteran's claims for an increased 
evaluation for her service connected low 
back strain in light of all the evidence 
of record.  If the benefits sought on 
appeal are not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and 
given the appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




